Patterson, J.:
In this record, as it now
comes before us, evidence appears which was rejected on the first trial, and for the rejectian of which a judgment in favor of the defendant Hasbrouck was reversed on a prior appeal. In commenting upon the ruling of the court rejecting that evidence and in determining that it was competent, we held that it would have the effect of establishing a-liability of the defendant Hasbrouck, as a guarantor of the rent stipulated to be paid by the defendant Webb, under his agreement -.with the plaintiff. ‘ (Ward v. Hasbrouck, 44 App. Div. 32.) The record on the present appeal, which is from a judgment in favor of the plaintiff, shows the contract made between Mrs. Ward as lessor and Webb as lessee. The contract of guaranty by Hasbrouck is established by the letters and correspondence admitted in evidence on the trial now under review, in conformity with our previous decision. No new question is raised on this appeal, but we k are asked to define Hasbrouck’s relation to the transaction, as on the former appeal we said that no ques- . tian wasmade upon the natureof the promise
*628of Hasbrouck, whether collateral or original.} As the plaintiff has declared upon the promise as a collateral one. has tried the case upon that theory, and upon the argument before us has conceded that it was collateral for all the purposes of this decision, we so regard it. - The judgment and order appealed from should be affirmed, with costs. Rumsey, J., concurred. •